DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10 and 12-20, drawn to a sports event wager during a sporting event, classified in G07F16/3288.
II. Claim 11, drawn to a system for determining the priority of displaying messages on a player interface, classified in G07F17/3204.
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the gaming system is directed to placing on an outcome of the second sporting event a sporting event wager and a determination for overlaying a message over the displayed sporting event a result of a designated event and does not require the particulars of the subcombination which is directed to a plurality of messages and determining a priority for overlaying a first message or second message of a sporting event .  The subcombination has separate utility such as displaying a message to be overlaid over the other message based upon a determined priority associated with different sporting events.  Furthermore, as the claim of Invention I does not require the particulars of the subcombination of Group II the claims would produce a serious search burden if restriction were not required as evidenced by the separate classification, status, or field of search.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
During a telephone conversation with the attorney of record, Holby Abern (Reg. No.47,372) on 12/12/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-10 and 12-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 12 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites limitations a grouping of abstract ideas such as: “receive data associated with an event that occurred in association with a second sporting event, wherein a sporting event wager is available to be placed on an outcome of the second sporting event” – certain method of organizing human activity and “responsive to a determination that the event that occurred in association with the second sporting event comprises a designated event” – certain method of organizing human activity and/or mental process.  Therefore, the claims are found to recite a grouping of abstract ideas under Step 2A-prong 1.   
This judicial exception is not integrated into a practical application because the remaining limitations such as “a plurality of instructions that, when executed by the processor, cause the processor to:”, “communicate data which results in a display device displaying a first sporting event” and “communicate data which results in the display device displaying a message overlaying at least part of the displayed first sporting event” because they amount to instructions to invoke a general  computer to implement the abstract idea, extra solution activity and/or a technological environment to implement the abstract idea (see MPEP 2106.05(f)-(h)).  The remaining elements such as a system comprising: a processor; and a memory device amount to invoking highly-generalized computer components to implement the abstract idea and/or a technological environment to perform the abstract idea.  For at least these reasons, the claims are not found to integrate the claim into a practical application under Step 2A-prong 2 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements such as “a system”, “a processor”, “a memory device”, and “a display device” when viewed individually or as a collection of elements merely recite highly-generalized computer components performing their well-known, routine, and conventional activity similar to Alice v. CLS which does not amount to significantly more (see MPEP 2106.05).  For instance, the Specification indicates that the general and conventional nature of the system components as personal gaming devices and computing devices (see Specification, 0063-0073).  Moreover, Vancura et al. (US 2010/0029381 A1) discloses conventional components and functionality of a gaming system include “ a processor, a memory, and a display device (see Vancura, Fig. 1, 0037-0040).  For at least these reasons, the additional elements are not found to amount to significantly more than the abstract idea.
Regarding independent claim 12, the claimed subject matter is substantially similar to independent claim 1 as discussed above and found to be directed to abstract idea without significantly more for the same reasons.
Regarding dependent claim 2-10 and 13-20, the limitations have been reviewed and analyzed and are found to recite additional limitations of the abstract idea (see MPEP 2106.04(a)), invoking a general-purpose computer to implement the abstract idea, extra solution activity, and/or a technological environment to perform the abstract idea (see MPEP 2106.05(f)-(h)).  For at least these reasons, claims 1-10 and 12-20 have been found to be directed to an abstract idea without significantly more. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-9, 11-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellis et al. (US 2008/0066111 A1).
Regarding claim 1, Ellis discloses a system comprising: a processor (see Ellis, control circuitry 110 of Fig. 1, 0051); and a memory device that stores a plurality of instructions that, when executed by the processor, cause the processor to (see Ellis, user equipment 102 of Fig. 1, 0049-0052, wherein the sports watcher application is stored in memory to be executed to display and wager on sporting events)): communicate data which results in a display device displaying a first sporting event (see Ellis, Fig. 2A, 11, 0009, 0057, 0061-0063, 0151, wherein the sports watching mode provides a tuner to display one or more sports media content being broadcast or provided by a VOD service presenting any sports and broadcasted sporting events (e.g., MLB, NFL, and NHL, college)), 
receive data associated with an event that occurred in association with a second sporting event (see Ellis, Figs. 3-4, 10, 0061-0062, 0068-0069, 0072, wherein the interactive scoreboard 302 receives data associated with an event in association with a second sporting event such as detailed game information; team names; time remaining; real-time data feeds; and scores), wherein a sporting event wager is available to be placed on an outcome of the second sporting event (see Ellis, Fig. 3 6 and 15, 0116-0118), and
responsive to a determination that the event that occurred in association with the second sporting event comprises a designated event (see Ellis, Fig. 7, 15, 0102, 0116-0118, wherein the designated event is an event in which the wager is known (e.g., by reading a score data feed)), communicate data which results in the display device displaying a message overlaying at least part of the displayed first sporting event (see Ellis, Fig. 7 and 15, 0102, 0116-0118, wherein the status of the wager is shown and determined when the results are known and the user’s balance is updated as provided by the message 1502 overlaying the broadcast event).
Regarding claim 12, Ellis discloses a method of operating a system, the method comprising: displaying, by a display device, a first sporting event (see Ellis, Fig. 2A, 11, 0009, 0057, 0061-0063, 0151, wherein the sports watching mode provides a tuner to display one or more sports media content being broadcast or provided by a VOD service presenting any sports and broadcasted sporting events (e.g., MLB, NFL, and NHL, college)), 
receiving data associated with an event that occurred in association with a second sporting event (see Ellis, Figs. 3-4, 10, 0061-0062, 0068-0069, 0072, wherein the interactive scoreboard 302 receives data associated with an event in association with a second sporting event such as detailed game information; team names; time remaining; real-time data feeds; and scores), wherein a sporting event wager is available to be placed on an outcome of the second sporting event (see Ellis, Fig. 3 6 and 15, 0116-0118), and
responsive to a determination that the event that occurred in association with the second sporting event comprises a designated event (see Ellis, Fig. 7, 15, 0102, 0116-0118, wherein the designated event is an event in which the wager is known (e.g., by reading a score data feed)), communicate data which results in the display device displaying a message overlaying at least part of the displayed first sporting event (see Ellis, Fig. 7 and 15, 0102, 0116-0118, wherein the status of the wager is shown and determined when the results are known and the user’s balance is updated as provided by the message 1502 overlaying the broadcast event).
Regarding claims 2 and 13, Ellis discloses the system of Claim 1 and the method of Claim 12, wherein the first sporting event and the second sporting event are different sporting events (see Ellis, Figs. 3-5, 0068-0073, wherein the first sporting event and second sporting events are different events (e.g., Sea v. Pit and ASU v. USC)).
Regarding claims 3 and 14, Ellis discloses the system of Claim 2 and the method of Claim 13, wherein the message comprises a first message responsive to the second sporting event being displayed by the display device and the message comprises a second, different message responsive to the second sporting event not being displayed by the display device (see Ellis, Fig. 3-5, 0069-0073, 0087-0089, wherein the messages provide on the interactive scoreboard are different messages responsive to whether the first or second sporting event is being displayed such as the flip banner, game status icons, and status flags such as a commercial break when not currently being viewed).
Regarding claims 4 and 15, Ellis discloses the system of Claim 1 and the method of Claim 12, wherein the message comprises a first message responsive to a first sporting event wager amount being placed on the outcome of the second sporting event and the message comprises a second, different responsive to a second, different sporting event wager amount being placed on the outcome of the second sporting event (see Ellis, Figs. 6-7, 15, 0044, 0093, 0098, 0101, 0116-0118, wherein the displayed message of the wager amount either won or lost the first sporting event wager and the second sporting event wager is different based on the amount wagered).
Regarding claims 5 and 16, Ellis discloses the system of Claim 1 and the method of Claim 12, wherein the message comprises a first message responsive to the sporting event wager placed on the outcome of the second sporting event being associated with a first award amount and the message comprises a second, different message responsive to the sporting event placed on the outcome of the second sporting event being associated with a second, different award amount (see Fig. 6-7, 15, 0044,0093, 0098, 0101, 0116-0118, wherein the display provides live score, status updates, points spread, money line and other wagering information and game-specific information; wherein the wagering support interface provides a customized wagering interface for the wager and any results; wherein the interface displays the message for the determined wager amount won based on odds and payout information which is different responsive to the amount placed on the outcome of a sporting event).
Regarding claims 6 and 17, Ellis the system of Claim 1 and the method of Claim 17, wherein the message comprises a first message responsive to a first total amount of sporting event wagers being placed on the outcome of the second sporting event by a plurality of players and the message comprises a second, different message responsive to a second, different total amount of sporting event wagers being placed on the outcome of the second sporting event by the plurality of players (see Fig. 6-7, 15, 0044,0093, 0098, 0101, 0116-0118, wherein the wagering interface provides a message for wagers placed on different sporting events and responsive to the total amount being a wager on the outcome of sporting event, the message will be different by indicating what the total amount was placed on the sporting event (e.g., amount wagered; won; lost…etc)).
Regarding claims 8 and 19, Ellis discloses the system of Claim 1 and the method of Claim 12, wherein the message comprises a first message responsive to a first score of the second sporting event and the message comprises a second, different message responsive to a second, different score of the second sporting event (see Fig. 5-7, 15, 0116-0118, wherein the message is different by indicating whether a wager is won or lost based upon a first score of the sporting event indicating a winning wager and a second score indicating a losing wager).
Regarding claims 9 and 20, Ellis discloses the system of Claim 1 and the method of Claim 12, wherein the second sporting event is any of a live sporting event, a historic sporting event, a modified historic sporting event and an electronic sporting event (see Ellis, Fig. 5-7, 0094, wherein the sporting event is prerecorded and live games which is a historic sporting event or a live sporting event)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al. as applied to Claims 1 and 12 above, in view of Hall et al. (US 2018/0190077 A1).
Regarding claims 7 and 18, Ellis discloses the system of Claim 1, wherein the outcome of the second sporting event comprises a final score which is an outcome of in-game events of the second sporting event (see Ellis, Fig. 15, 0116-0118).  However, assuming that an in-game event of a final score is not construed as a particular action that occurs in-game during the second sporting event, Hall et al. is combined to teach a wager on a specific particular action that occurs in-game during a sporting event.  
Hall teaches a method of providing secure wagering for live sports events to place bets on a specific particular action (see Hall, 0074-0078).  Specifically, Hall teaches a management application to be configured to generate in-play wagering opportunities or in-play opportunities using a segmented chronological order of the sporting event to aid in managing and placing the wager (see Hall, Fig. 1, 0005-0006, 0074-0078).  One would have been motivated to incorporate the teachings of Hall’s in-player wagering system to yield the predictable result to increase excitement and improve reliability for wagers on sporting event outcomes (see Hall, 0005-0006).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application wherein the outcome of the second sporting event comprises an outcome of an in-game event of the second sporting event.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al. as applied to claim 1 above, in view of Ramos et al (US 2017/0046905 A1).
Regarding claim 10, Ellis discloses the system of Claim 1.  Although, Ellis discloses modifying a credit balance based on a monetary amount received (see Ellis, Fig. 15, 0116-0118) it is silent as to the user device further comprising an acceptor, wherein when executed by the processor, the plurality of instructions cause the processor to, responsive to a physical item being received via the acceptor, modify a credit balance based on a monetary value associated with the received physical item.
Ramos teaches a game system and device for placing and redeeming sports bets wherein the gaming system comprises an acceptor, wherein when executed by the processor, the plurality of instructions cause the processor to, responsive to a physical item being received via the acceptor, modify a credit balance based on a monetary value associated with the received physical item (see Ramos, Figs. 2B-2D, 0018-0020, 0025, 0113, wherein a bill acceptor receives physical money to fund the credit balance).  One would have been motivated to incorporate an acceptor to use known techniques with similar devices to yield the predictable result to increase the types of funding and wager opportunities to the bettor.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the user device to further comprise an acceptor, wherein when executed by the processor, the plurality of instructions cause the processor to, responsive to a physical item being received via the acceptor, modify a credit balance based on a monetary value associated with the received physical item.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148. The examiner can normally be reached Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715